DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2021, 08/05/2021 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6/14:   recite acronym “RLC” in  claim(s) fail to particularly point out and distinctly claim the subject matter. At least, it should be spelled out first time it appears in the claims. For the purpose of the examination, examiner will interpret as best understood for these words. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GppTR23752  et al. (3GPP TR 23.752 V0.4.0 (June 25, 2020);  3rd Generation Partnership Project; Technical Specification Group Services and System Aspects;  Study on system enhancement for Proximity based Services (ProSe) in the 5G System (5GS) (Release 17); hereinafter as “3GPPTR23752   ”) in view of Wang et al. (WO 2021097801 A1 / PCT/CN2019/120250;  citied from equivalent US publication: US 20210160956 A1); hereinafter as “Wang”).

Examiner’s note: in what follows, references are drawn to 3GPPTR23752  unless otherwise mentioned.

With respect to independent claims: 
Regarding claim 1, 3GPPTR23752  teaches a method for a User Equipment -to-User Equipment (UE-to-UE) Relay (Fig. 6.9.2.2.1; Connection establishment procedure via a UE-to-UE Relay: Page 46), comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the UE-to-UE Relay establishes a first PC5 unicast link with a first UE (==U1) and establishes a second PC5 unicast link with a second UE (any of UE2/UE3/UE4) (“A secured "extended" PC5 link is set up between the source UE and the target UE via the UE-to-UE Relay. The source/target UEs do not know their respective peer UE's L2 IDs. Source/Target UEs send messages to the UE-to-UE Relay and receive messages through the UE-to-UE Relay’: Section 6.9.1.1: Page 46: [NOTE: PC5 Unicast connection is between UE1 and UE-to-UE relay; another PC5 Unicast connection is between UE-to-UE Relay to UE2/UE3/UE4]; “The UE-to-UE Relay assigns itself two Relay-L2 IDs when a unicast link is established between two peer UEs via the UE-to-UE Relay. The first Relay-L2 ID is used when forwarding a message to the target UE. The second Relay-L2 ID is used when forwarding a message to the source UE. The UE-to-UE Relay maintains a mapping table containing the mapping of peer UEs L2 IDs and the corresponding Relay-L2 IDs that have been self-assigned.”: Section 6.9.1.1. Page 46).

While 3GPPTR23752   teaches UE-to-UE Relay assigns itself two Relay-L2 IDs when a unicast link is established between two peer UEs via the UE-to-UE Relay over  PC5 link : section 6.9.1.1 Page 46),  3GPPTR23752  does not expressively teach: the UE-to-UE Relay initiates a Layer-2 link release procedure to release the second PC5 unicast link if a sidelink radi3o link failure is detected on the first PC5 unicast link.

Wang, in the same field of endeavor, discloses:  the UE-to-UE Relay (UE relay: Section: [0025]) 
initiates a Layer-2 link release procedure to release the second PC5 unicast link if a sidelink radio link failure is detected on the first PC5 unicast link (see Fig. 1 where UEs are connected with each other using PC5 sidelink interface: [0025]; Relay UE connected using Layer-2 Connection to other UEs: [0025]; see Fig. 1 element 192: Sidelink connection with PC5 interface: aforesaid Relay UEs update their routing parameters after removing/releasing the whole end to end relay path: [0042]; also see Fig. 11 element 1104, relay UE release configured L2 Packets routing upon detecting “one or more releasing” triggering events: [0044]; NOTE: UE-to-UE relay/UE relay is connected to two different UEs using PC5 interface. If UE relay notice a radio link failure in one or more link, aforesaid UE relay releases Layer-2 connection to other link).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of 3GPPTR23752  to include  the above recited limitations as taught by Wang. The suggestion/motivation to do so would have been to Layer-2 disconnect response message to delete all end to end connection to release all communication  (Wang; [0002]).

Regarding claim 9, 3GPPTR23752  teaches a User Equipment -to-User Equipment (UE-to-UE) Relay (Fig. 6.9.2.2.1; Connection establishment procedure via a UE-to-UE Relay: Page 46), comprising:
a control circuit (UE Relay must have a processor/Chip/ASIC/control circuit);
a processor installed in the control circuit (UE Relay must have a processor/Chip/ASIC);; and
a memory installed in the control circuit and operatively coupled to the processor (UE Relay must memory storage device);
wherein the processor is configured to execute a program code stored in the memory to (all the above devices must connect with else other):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

establish a first PC5 unicast link with a first UE and establishes a second PC5 unicast link with a second UE (any of UE2/UE3/UE4) (“A secured "extended" PC5 link is set up between the source UE and the target UE via the UE-to-UE Relay. The source/target UEs do not know their respective peer UE's L2 IDs. Source/Target UEs send messages to the UE-to-UE Relay and receive messages through the UE-to-UE Relay’: Section 6.9.1.1: Page 46: [NOTE: PC5 Unicast connection is between UE1 and UE-to-UE relay; another PC5 Unicast connection is between UE-to-UE Relay to UE2/UE3/UE4]; “The UE-to-UE Relay assigns itself two Relay-L2 IDs when a unicast link is established between two peer UEs via the UE-to-UE Relay. The first Relay-L2 ID is used when forwarding a message to the target UE. The second Relay-L2 ID is used when forwarding a message to the source UE. The UE-to-UE Relay maintains a mapping table containing the mapping of peer UEs L2 IDs and the corresponding Relay-L2 IDs that have been self-assigned.”: Section 6.9.1.1. Page 46 ).

While 3GPPTR23752   teaches “UE-to-UE Relay assigns itself two Relay-L2 IDs when a unicast link is established between two peer UEs via the UE-to-UE Relay” (section 6.9.1.1 Page 46; “Link management (i.e. keepalive, link modification, link identifier update and link release) is supported over direct unicast links and needs to be supported over extended PC5 links as well. Since the security association of extended PC5 links is between the peer UEs, all messages sent over the extended PC5 link, including link management (i.e. PC5-S) messages, may only be processed by those two UEs.”: section 6.9.1.1 Page 46),  3GPPTR23752  does not expressively teach: initiate a Layer-2 link release procedure to release the second PC5 unicast link if a sidelink radio link failure is detected on the first PC5 unicast link.

Wang, in the same field of endeavor, discloses:  initiate a Layer-2 link release procedure to release the second PC5 unicast link if a sidelink radio link failure is detected on the first PC5 unicast link  (see Fig. 1 where UEs are connected with each other using PC5 sidelink interface: [0025]; Relay UE connected using Layer-2 Connection to other UEs: [0025]; see Fig. 1 element 192: Sidelink connection with PC5 interface: aforesaid Relay UEs update their routing parameters after removing/releasing the whole end to end relay path: [0042]; also see Fig. 11 element 1104, relay UE release configured L2 Packets routing upon detecting “one or more releasing” triggering events: [0044]; NOTE: UE-to-UE relay/UE relay is connected to two different UEs using PC5 interface. If UE relay notice a radio link failure in one or more link, aforesaid UE relay releases Layer-2 connection to other link).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of 3GPPTR23752  to include  the above recited limitations as taught by Wang. The suggestion/motivation to do so would have been to Layer-2 disconnect response message to delete all end to end connection to release all communication  (Wang; [0002]).


With respect to dependent claims: 
Regarding claim 2, 3GPPTR23752  in view of Wang teaches the invention of claim 1 as set forth above.  Further, Wang teaches, the method of claim 1, wherein the UE-to-UE Relay transmits a first PC5-S message to the second UE when initiating the Layer-2 link release procedure (relay UE send Layer-2 based configuration/message: [0022], [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of 3GPPTR23752  to include  the above recited limitations as taught by Wang. The suggestion/motivation to do so would have been to Layer-2 disconnect response message to delete all end to end connection to release all communication  (Wang; [0002]).


Regarding claim 3, 3GPPTR23752  in view of Wang teaches the invention of claim 2 as set forth above.  Further, Wang teaches, the method of claim 2, wherein the first PC5-S message is a Disconnect Request message (The UE report from remote UE 804 may also include the radio signal measurement result, e.g. RSRP, RSRQ, or SINR, towards its camped cell. In one embodiment, the UE report from remote UE 804 is carried in the SidelinkUEinformationNR or SidelinkUEinformationNR PC5 message.: [0037]; When the relay UE receives the RRC message, the relay UE needs to remove the routing information specific to a particular remote UE within the UE context.: [0043]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of 3GPPTR23752  to include  the above recited limitations as taught by Wang. The suggestion/motivation to do so would have been to Layer-2 disconnect response message to delete all end to end connection to release all communication  (Wang; [0002]).


Regarding claim 4, 3GPPTR23752  in view of Wang teaches the invention of claim 1 as set forth above.  Further, Wang teaches, the method of claim 1, wherein the UE-to-UE Relay receives a second PC5-S message from the second UE ( [0037], [0043]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of 3GPPTR23752  to include  the above recited limitations as taught by Wang. The suggestion/motivation to do so would have been to Layer-2 disconnect response message to delete all end to end connection to release all communication  (Wang; [0002]).


Regarding claim 5, 3GPPTR23752  in view of Wang teaches the invention of claim 4 as set forth above.  Further, Wang teaches, the method of claim 4, wherein the second PC5-S message is a Disconnect Response message  ([0037], [0043]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of 3GPPTR23752  to include  the above recited limitations as taught by Wang. The suggestion/motivation to do so would have been to Layer-2 disconnect response message to delete all end to end connection to release all communication  (Wang; [0002]).

Regarding claim 8, 3GPPTR23752  in view of Wang teaches the invention of claim 1 as set forth above.  Further, 3GPPTR23752  teaches,, the method of claim 1, wherein the first UE and the second UE communicate with each other via the UE-to-UE Relay (UE-to-UE Relay is in communication with multiple UEs to establish connection between different UE through UE-to-UE relay: Section 6.9-6.11).

Regarding claims 10-13, the claim is interpreted and rejected for the same reason as set forth in claims 2-5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.


Claims 6-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GppTR23752  in view of Wang and further in view of DI GIROLAMO et al. (US 20220191962 A1; hereinafter as “DI GIROLAMO”, December 16, 2016).

Regarding claim 6, 3GPPTR23752  in view of Wang teaches the invention of claim 1 as set forth above.  Furthermore, 3GPPTR23752  in view of Wang  does not expressively  teaches, the method of claim 1, wherein the sidelink radio link failure on the first PC5 unicast link is detected upon indication from a sidelink RLC entity that the maximum number of retransmissions for a specific destination of the first PC5 unicast link has been reached.
DI GIROLAMO, in the same field of endeavor, discloses:  
the method of claim 1, wherein the sidelink radio link failure on the first PC5 unicast link is detected upon indication from a sidelink RLC entity that the maximum number of retransmissions for a specific destination of the first PC5 unicast link has been reached (UE Acts are Relay/ UE Scheduling Entity to remote UEs:  [0160], [0289]; [0552]; Al the UE/WTRU are connected with each other using PC5 interface for sidelink communication: [0088]; Maximum number of retransmission is reached for RLF sidelink failure: [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of 3GPPTR23752  and Wang to include  the above recited limitations as taught by DI GIROLAMO. The suggestion/motivation to do  integrate advance remote link monitoring and remote link failure procedures for radio communication. (DI GIROLAMO : [0002]).

Regarding claim 7, 3GPPTR23752  in view of Wang teaches the invention of claim 1 as set forth above.  Furthermore, 3GPPTR23752  in view of Wang  does not expressively  teaches, the method of claim 1, wherein the sidelink radio link failure on the first PC5 unicast link is detected upon expiry of a timer which is started when a RRCReconfigurationSidelink message is submitted to lower layers for transmission.

DI GIROLAMO, in the same field of endeavor, discloses:  
the method of claim 1, wherein the sidelink radio link failure on the first PC5 unicast link is detected upon expiry of a timer which is started when a RRCReconfigurationSidelink message is submitted to lower layers for transmission (“Expiry of a timer started after indication of radio problems from the physical layer (if radio problems are recovered before the timer is expired, the UE stops the timer)”: [0123];  After RLF declaration, the UE attempts to re-establish its connection to the network. The UE may search for a best cell. The period of time during which the T311 timer is running is referred to as Phase 2 of RLF procedure.’: [0130]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of 3GPPTR23752  and Wang to include  the above recited limitations as taught by DI GIROLAMO. The suggestion/motivation to do  integrate advance remote link monitoring and remote link failure procedures for radio communication. (DI GIROLAMO : [0002]).

Regarding claims 14-15, the claim is interpreted and rejected for the same reason as set forth in claims 6-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. TSENG et al, US 20210329510 A1: USER EQUIPMENT AND METHOD FOR SIDELINK FAILURE MANAGEMENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411           

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411